Citation Nr: 0825581	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 27, 2004, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Board notes that in the veteran's Substantive Appeal he 
had requested a travel Board hearing.  In a June 2008 
statement made by his representative the veteran withdrew his 
request for a hearing.  Accordingly, the matter is ready for 
appellate consideration.


FINDING OF FACT

1.  In January 2005, the RO granted service connection for 
post-traumatic stress disorder, and assigned an effective 
date for service connection of April 27, 2004.

2.  A claim for service connection for post-traumatic stress 
disorder was received no earlier than April 27, 2004.  


CONCLUSION OF LAW

The requirements for an effective date earlier than April 27, 
2004, for the award of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The veteran has appealed the issue of entitlement to an 
effective date prior to April 27, 2004 for service connection 
for post-traumatic stress disorder.  The veteran asserts that 
he faxed in a claim in May 2003.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).  

In a rating decision, dated in January 2005, the RO granted 
service connection for PTSD, despite the fact that there were 
no verified stressors of record, and that there was no 
conclusive evidence of participation in combat.  The RO 
assigned an effective date for service connection of April 
27, 2004.  

The Board finds that the claim must be denied.  The Board 
finds no legal basis for awarding service connection for PTSD 
prior to April 27, 2004.  Specifically, there is no evidence 
of a formal claim or written intent to file a claim for 
service connection for PTSD that is dated prior to April 27, 
2004.  See 38 C.F.R. §§ 3.155 (2007).  Accordingly, the claim 
must be denied.  

In reaching this decision, the Board notes that the veteran 
is requesting an effective date of May 24, 2003, the date 
that it is alleged that his representative faxed an informal 
claim to the RO.  His representative has provided VA with a 
copy of a document, dated May 24, 2003, that indicates intent 
to apply for service connection of PTSD.  

Had the May 2003 fax been received by VA, there is a 
"presumption of regularity" that they would have been marked 
as received, and then entered into the record.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. 
Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties).  The presumption of regularity of government process 
can only be rebutted by clear evidence to the contrary.  
Ashley, 2 Vet. App. at 64.  In this case, it is presumed that 
Government officials would have acted properly upon receipt 
of an informal claim, and that had VA received an informal 
claim on May 24, 2003, it would have been handled 
appropriately and placed in the veteran's claims folder.  In 
this regard, a fax cover sheet with date-stamped confirmation 
has not been provided.  The RO has searched for this 
allegedly sent informal claim, but has not found any such 
document.  Given the foregoing, the Board finds that the 
claims file does not include clear and convincing evidence to 
rebut the presumption of regularity.  There is simply no 
physical proof that VA received an informal claim by fax at 
the time alleged by the veteran, or by any means prior to 
April 27, 2004.  The veteran's assertions that such a claim 
was sent by fax are not enough to clearly and convincingly 
show that an informal claim was received on May 24, 2003.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for an earlier effective 
date for service connection for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


II.  VCAA

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The 
veteran has not alleged any prejudice; thus that burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of April 27, 2004, with a 70 percent 
evaluation assigned.   He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case, and a March 2006 letter that advised him of the 
applicable law and criteria required for a higher rating and 
an earlier effective date.  

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence and afforded the 
veteran a physical examination.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.  

The Board therefore finds that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
The veteran has not been prejudiced by a failure of VA in its 
duty to assist, and that any violation of the duty to assist 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to an effective date earlier than April 27, 2004, 
for the grant of service connection for PTSD is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


